 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     EDWARD PALEN
 7
 8                                      IN THE UNITED STATES DISTRICT COURT

 9                                     FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                         Case No. 6:20-po-00044

12                             Plaintiff,               STIPULATION TO CONTINUE STATUS
                                                        CONFERENCE
13    vs.
                                                        Date: June 17, 2020
14    EDWARD PALEN,                                     Time: 10:00 a.m.
                                                        Judge: Hon. Jeremy D. Peterson
15                            Defendant.

16
17             The parties, through their respective counsel, Susan St. Vincent, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for
19   the defendant, Edward Palen, hereby stipulate and jointly move this Court to continue Mr.
20   Palen’s status conference from April 7, 2020 until June 17, 2020.
21             Mr. Palen was arraigned on January 28, 2020 before the Honorable Jeremy Peterson.
22   As of the instant filing, the government has served discovery. The undersigned defense counsel
23   requests a continuance as defense investigation is ongoing.
24   //
25   //
26   //
27   //
28   //

     ddA
       Palen-Stipulation to Continue                     -1-
 1                                     Respectfully submitted,

 2                                     McGREGOR SCOTT
                                       United States Attorney
 3
 4   Dated: April 3, 2020              /s/ Susan St. Vincent
                                       SUSAN ST. VINCENT
 5                                     Acting Legal Officer
                                       National Park Service
 6                                     Yosemite National Park

 7
 8   Dated: April 3, 2020              HEATHER E. WILLIAMS
                                       Federal Defender
 9
10                                     /s/ Benjamin A. Gerson
                                       BENJAMIN A. GERSON
11                                     Assistant Federal Defender
                                       Attorney for Defendant
12                                     EDWARD PALEN

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Palen-Stipulation to Continue     -2-
 1                                                 ORDER

 2             The above stipulation to continue case 6:20-po-00044 until June 17, 2020 is hereby

 3   accepted and adopted as the order of this court.

 4
 5   IT IS SO ORDERED.

 6
 7   Dated:         April 4, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Palen-Stipulation to Continue                    -3-
